Case 1:18-cv-22454-KMM Document 26 Entered on FLSD Docket 01/24/2019 Page 1 of 1




                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA
                               CASE NO.: 1:18-cv-22454-KMM

  JEFF PENNISTON, et al.,
  Plaintiffs,

  vs.

  DELLA ROSSA PLUMBING, LLC,
  Defendant(s).
  __________________________________/

                AGREED ORDER ON PLAINTIFF’S MOTION TO COMPEL

        This matter came before the Court on the Plaintiff’s Motion to Compel Discovery [DE
  16]. The Court, having been duly advised in the premises, hereby Orders:

         1.      Upon agreement of the parties, the Court Grants Plaintiff’s Motion to Compel.
  Defendant shall have fourteen (14) days to provide full responses to the Requests for Production
  without objection.

          2.      Upon compliance with the agreement to produce the payroll records that are
  responsive to the Requests for Production, the Trustees will withdraw their request for attorneys’
  fees as a sanction, while reserving the right to claim those fees in a post-judgment claim for
  payment of reasonable attorneys’ fees.

         DONE and ORDERED in Chambers this 23rd of January, 2019.

                                                       __________________________
                                                       JACQUELINE BECERRA
                                                       United States Magistrate Judge




  cc: Attorneys of record
